     Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 1 of 21

                                                                                                 FILED
                                                                        2nd JUDICIAL DISTRICT COURT
                                                                                      Bernalillo County
STATE OF NEW MEXICO                                                                  7/25/2019 8:46 AM
COUNTY OF BERNALILLO                                                                     James A. Noel
                                                                               CLERK OF THE COURT
SECOND JUDICIAL DISTRICT                                                             Catherine Chavez


SANDRA VILLELA, as Special Administrator
of the Estate of Vicente Antonio Villela, and as
Personal Representative of the Wrongful Death
Estate of Vicente Antonio Villela, and GUADALUPE
MOTA, Individually and as next-friend of the minor
children Abril Sofia Villela and Julio Vicente Villela,
                             Plaintiffs,
                                                                   D-202-CV-2019-05875
v.

BERNALILLO COUNTY, and
CORRECTIONS OFFICER LT. KEITH BRANDON, and
CORRECTIONS OFFICER LT. ERICA GUTIERREZ, and
CORRECTIONS OFFICER JOHN SANDOVAL, and
CORRECTIONS OFFICER SETH ROMERO, and
CORRECTIONS OFFICER DAVID HUNTER, and
CORRECTIONS OFFICER SEAN ADDY, and
CORRECTIONS OFFICER JESSE THOMPSON, and
CORRECTIONS OFFICER LEVI CAIZZA, and
CORRECTIONS OFFICER ARMANDO GRANILLO,
collectively both Individually and in their Official Capacities,
                      Defendants.


     COMPLAINT FOR VIOLATION OF NEW MEXICO TORT CLAIMS ACT,
   FOR WRONGFUL DEATH, AND FOR§ 1983 VIOLATIONS OF CIVIL RIGHTS


       THE PLAINTIFFS Sandra Villela, as Personal Representative of the Estate of Vicente

Antonio Villela, and as Personal Representative of the Wrongful Death Estate of Vicente

Antonio Villela, and Guadalupe Mota, Individually and as next-friend of the minor children

Abril Sofia Villela and Julio Vicente Villela, for their Complaint for Violation of New Mexico

Tort Claims Act, for Wrongful Death, and for§ 1983 Violations of Civil Rights, state as follows:




                                               I
     Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 2 of 21




                                 JURISDICTION AND VENUE

1. This matter concerns the physical mistreatment of Vicente Antonio Villela, while he was

   detained at the Bernalillo County Metropolitan Detention Center on February 2, 2019, which

   directly resulted in his death.

2. At all times pertinent hereto Vicente A Villela was a resident of Bernalillo County, New

   Mexico.

3. Plaintiff Sandra Villela is a resident of Bernalillo County; she is the sister of Vicente Villela,

   and brings this action as Special Administrator of the Estate of Vicente Villela and as

   Personal Representative of the Wrongful Death Estate of Vicente Villela.

4. Plaintiff Guadalupe Mota is a resident of Bernalillo County; she has been the domestic

   partner of Vicente Villela for more than seven years and is the mother of his two minor

   children Abril Sofia Villela and Julio Vicente Villela.

5. The Defendant Bernalillo County is an organized county located within the State of New

   Mexico, which at all times pertinent hereto acted through its employees and agents who

   operate the Bernalillo County Metropolitan Detention Center.

6. Defendant Lt. Brandon is an employee of Bernalillo County; he was working as a

   Corrections Officer at the Bernalillo County Metropolitan Detention Center at the time of the

   incident giving rise to this matter and was the supervisor of the correction officers involved

   in the incident giving rise to this matter.

7. Defendant Lt. Erica Gutierrez is an employee of Bernalillo County; she was working as a

   Corrections Officer at the Bernalillo County Metropolitan Detention Center at the time of the

   incident giving rise to this matter and was a supervisor involved in the incident giving rise to

   this matter.



                                                 2
     Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 3 of 21




8. Defendant Corrections Officer John Sandoval is an employee of Bernalillo County; he was

   working as a Corrections Officer at the Bernalillo County Metropolitan Detention Center at

   the time of the incident giving rise to this matter.

9. Defendant Corrections Officer Seth Romero is an employee of Bernalillo County; he was

   working as a Corrections Officer at the Bernalillo County Metropolitan Detention Center at

   the time of the incident giving rise to this matter.

10. Defendant Corrections Officer David Hunter is an employee of Bernalillo County; he was

   working as a Corrections Officer at the Bernalillo County Metropolitan Detention Center at

   the time of the incident giving rise to this matter.

11. Defendant Corrections Officer Sean Addy is an employee of Bernalillo County; he was

   working as a Corrections Officer at the Bernalillo County Metropolitan Detention Center at

   the time of the incident giving rise to this matter.

12. Defendant Corrections Officer Jesse Thompson is an employee of Bernalillo County; he was

   working as a Corrections Officer at the Bernalillo County Metropolitan Detention Center at

   the time of the incident giving rise to this matter.

13. Defendant Corrections Officer Levi Caizza is an employee of Bernalillo County; he was

   working as a Corrections Officer at the Bernalillo County Metropolitan Detention Center at

   the time of the incident giving rise to this matter.

14. Defendant Corrections Officer Armando Granillo is an employee of Bernalillo County; he

   was working as a Corrections Officer at the Bernalillo County Metropolitan Detention Center

   at the time of the incident giving rise to this matter.

15. Defendants Brandon, Gutierrez, Sandoval, Romero, Hunter, Addy, Thompson, Caizza and

   Granillo are collectively referred to herein as the "Corrections Officer Defendants."



                                                  3
     Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 4 of 21




16. The Corrections Officer Defendants are each sued herein in both their individual and official

   capacities.

17. Each of the named natural person Defendants acted, and was acting, in their official capacity

   pursuant to the laws, ordinances, regulations and customs of the County of Bernalillo, New

   Mexico, and each is considered as a "state actor."

18. State and federal courts share concurrent jurisdiction over Section 1983 claims for the denial

   of federal constitutional rights. Carter v. City of Las Cruces, 1996-NMCA-47, ,is, 121 N.M.

   580, 582, citing to Martinez v. California, 444 U.S. 277, 283 n.7, 62 L. Ed. 2d 481, 100 S.

   Ct. 553 (1980).

19. Title 42 U.S.C. §1983 provides, in relevant part: "Every person who, under color of any

   statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of

   Columbia, subjects, or causes to be subjected, any citizen of the United States or other person

   within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities

   secured by the Constitution and laws, shall be liable to the party injured in an action at law,

   suit in equity, or other proper proceeding for redress."

20. All circumstances forming the basis of this matter occurred m Bernalillo County, New

   Mexico.

21. Jurisdiction and Venue is proper before the Second Judicial District Court.



                                             FACTS
22. At all times relevant hereto, Vicente Villela was detained in the custody of the Bernalillo

   County Metropolitan Detention Center ("MDC").

23. Vicente Villela was arrested on February 2, 2019 and booked into the MDC.




                                                 4
     Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 5 of 21




24. During booking, Vicente Villela informed MDC medical personnel that he was "very high"

   on methamphetamines.

25. After he was booked into the MDC, Vicente Villela was placed on clinical seclusion in a

   closed general population cell (cell 5) in the booking area; no other inmate was in the cell.

26. While Vicente Villela was in cell 5, he was observed to be agitated and paranoid, stating to

   MDC medical personnel that he thought he was going to be attacked.

27. While Vicente Villela was in cell 5, he informed MDC Corrections Officer Lt. Erica

   Gutierrez that he was very high on methamphetamine.

28. During booking, Vicente Villela spoke with Defendant Lt. Brandon; based upon this

   conversation Lt. Brandon was aware that Vicente Villela was very high, yet he did not relay

   that information to any other MDC correctional officers.

29. After Vicente Villela was placed in a cell, Defendant Lt. Brandon called the on-duty mental

   health personnel to assess Vicente Villela.

30. It was apparent to all of the individual Corrections Officer Defendants that Vicente was

   under the influence of methamphetamine and in a state of severe agitation.

31. While Vicente Villela was in the closed cell under clinical seclusion, he posed no potential

   threat to the safety of the MDC Corrections officers and other inmates.

32. At approximately 9: 15 p.m., a "stack team" of MDC correction officers was formed for the

   purpose of forcefully extracting Vicente Villela from cell 5; each team member was outfitted

   in protective gear and each was assigned a particular limb of Vicente Villela's to control.

33. MDC Corrections officers on the "stack team" were initially going to utilize a "use of force"

   protocol to remove Vicente Villela from cell 5 in order to move him to a different location in

   the MDC facility.



                                                 5
     Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 6 of 21




34. While the "stack team" waited during an approximately one-half hour period for Vicente

   Villela to "cool down" per instructions of the on-duty mental health professional, all of the

   Corrections Officer Defendants who were members of the team became aware that Vicente

   Villela was under the influence of methamphetamines.

35. The "stack team" was not required to utilize any anticipated force to remove Vicente Villela

   from cell 5; he willingly complied and was escorted to the showers where he showered and

   then dressed out into MDC clothing, being placed in handcuffs only for escorting to PAC 1.

36. While being escorted to PAC 1, Vicente Villela began exhibiting psychotic behavior

   including screaming his belief that someone was out to kill him; he made statements such as

   "he's going to get me" and stated that he did not want to go into the PAC 1 because he

   believed that people were trying to kill him.

37. In response to Vicente Villela's behavior, the Corrections officer defendants forced him onto

   the floor, placed him in 4-point shackles and escorted him to the PAC 1 area.

38. While Vicente Villela was on the floor and being placed in shackles, he asked for water.

   This request was denied.

39. After being placed in 4-point shackles, Vicente Villela was compliant while being escorted to

   the PAC 1 area.

40. Noting Vicente Villela's behavior while he was being escorted to the PAC 1, the on-duty

   mental health professional was of the opinion that Vicente Villela was either psychotic or

   under the influence of a stimulant or narcotic.

41. Upon arriving at the sally port to the PAC 1 area, Vicente Villela again commented his belief

   that someone was "out to get him."




                                                   6
     Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 7 of 21




42. While Vicente Villela was being walked over to cell 1 in the PAC 1 area from the sally port,

   he was compliant and posed no threat to any Corrections officer or other inmate.

43. As Vicente Villela was walked into cell 1, a Corrections officer defendant supervisor

   instructed the "stack team" to place Vicente Villela face down on a mattress in the cell in

   order to remove the 4 point shackles.

44. In response to the instructions of the "stack team" for Vicente Villela to lay face down on a

   mattress in cell 1, Vicente Villela complied.

45. While Vicente Villela was face down on a mattress in cell 1, still restrained in 4 point

   shackles, he posed no potential threat to the safety of the MDC Corrections officers and other

   inmates.

46. When the defendant correction officers began to remove the 4-point shackles, Vicente Villela

   initially willingly cooperated.

47. The Corrections Officer Defendants positioned themselves at each of Vicente Villela's limbs

   and at his head, ostensibly in order to control him while the 4-point shackles are removed;

   Defendant CO Sandoval stood over Vicente Villela and placed his right knee on Vicente's

   back.

48. At some point while the defendant correction officers were removing the 4-point shackles, a

   struggle ensued, as Vicente Villela began exhibiting paranoid behavior and screaming "c'mon

   bro he's gonna get me."

49. At this point, all of the Corrections Officer Defendants were well aware that Vicente Villela

   was in an extreme state of severe agitation, as that term is defined in the MDC's "Use of

   Force" policy.




                                                   7
     Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 8 of 21




50. Any noncompliance by Vicente Villela of the verbal orders of the Corrections Officer

   Defendants posed no threat to the Corrections Officer Defendants, to other inmates or to

   prison security.

51. As Vicente Villela exhibited extreme signs of paranoia, Defendant Lt. Brandon stated to

   Defendant Sandoval to "sit on him, now Sandoval."

52. In response to the order from Defendant Lt. Brandon, Defendant CO Sandoval repositioned

   himself and put his left knee centered on Vicente's back and placed his entire weight onto his

   knee.

53. Defendant CO Sandoval then executed three knee strikes with his right knee to Vicente's

   lower back area.

54. While Defendant CO Sandoval was on top of Vicente Villela with his full weight on his left

   knee, Vicente Villela stated multiple times "I can't breathe, I can't breathe."

55. Despite being aware that Vicente Villela could not breath, Defendant CO Sandoval did not

   remove his knee or any of his weight from Vicente's back.

56. In response to Vicente Villela's pleas for breath, Defendant Lt. Brandon acknowledged to

   Vicente he understood that Vicente could not breathe, and said "right, they are having to hold

   you down, dude you need to stop."

57. Despite being aware that Vicente Villela could not breath, none of the other Corrections

   Officer Defendants - all who witnessed the event and heard Vicente's multiples pleas for air

   to breath - took any action to ensure Defendant CO Sandoval removed himself from Vicente

   in order for Vicente to breath.




                                                 8
     Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 9 of 21




58. After Vicente Villela pleaded for air to breath, he stopped screaming and his breath faded to

   shallow gasps; all the while Defendant CO Sandoval was on top of Vicente Villela,

   continuing to place his full weight on Vicente's back.

59. After Vicente Villela pleaded for air to breath, after he had stopped screaming and after his

   breath had faded to shallow gasps, the Corrections Officer Defendants became aware that he

   was unconscious, and even being aware that he was unconscious, Defendant CO Sandoval

   continued to maintain his position on top of Vicente Villela, continuing to place his full

   weight on Vicente's back.

60. Despite being aware that Vicente Villela had stopped saying anything and was no longer

   struggling with the Corrections Officer Defendants, the Corrections Officer Defendants

   continued to hold him down and Defendant CO Sandoval continued to place all of his weight

   on Vicente's back.

61. After Vicente Villela became unconscious, the Corrections Officer Defendants failed to

   continuously monitor his breathing, and failed to timely notice that he had stopped breathing.

62. When the MDC medical personnel arrived before a "Code Blue" was called, the Corrections

   Officer Defendants should have been aware that Vicente Villela was not breathing and had

   no pulse.

63. When the MDC medical personnel arrived before a "Code Blue" was called, Defendant Lt.

   Brandon only asked these individuals if they wanted to enter the cell where Vicente Villela

   was laying, instead of requesting assistance from them as Vicente Villela was unconscious.

   This delayed his receiving appropriate medical treatment.




                                                9
    Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 10 of 21




64. MDC Corrections Officers are taught that if they are on the back of an individual as part of

   keeping an individual under control, they must constantly monitor the individual and not

   restrict their breathing in order to prevent any type of mechanical or positional asphyxiation.

65. After Vicente Villela stopped saying anything and was no longer struggling, the Corrections

   Officer Defendants continued, without justification, to hold him down and Defendant CO

   Sandoval continued to place all of his weight on Vicente's back.

66. The Corrections Officer Defendants had no justification to continue to hold Vicente down

   and CO Sandoval continue to place all of his weight on Vicente's back after Vicente had

   stopped breathing and struggling.

67. After Vicente Villela stopped saying anything and was no longer struggling, the actions of

   the Corrections Officer Defendants in continuing to hold Vicente down and CO Sandoval

   continuing to place all of his weight on Vicente's back could not have plausibly been thought

   to be necessary to maintain order in the MDC or to maintain the safety of the Corrections

   Officer Defendants or inmates.

68. Long after the Corrections Officer Defendants were aware that Vicente Villela had stopped

   breathing and he had no pulse, a "Code Blue" was called and attempts at CPR were made by

   certain of the Corrections Officer Defendants.

69. In response to the "Code Blue," MDC medical personnel arrived at cell 1 in the PAC 1 area

   and continued CPR upon Vicente Villela.

70. Upon arriving at cell 1 in the PAC 1 area, MDC Nurse Jennifer Westphall noted that Vicente

   Villela's pupils were fixed and dilated, he appeared blue, and his body was cold.

71. MDC Nurse Jennifer Westphall stated to the investigating BCSO Officer she knew as soon as

   she touched Vicente that he was not going to recover.



                                                10
     Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 11 of 21




72. An autopsy of Vicente Villela conducted by the New Mexico Office of Medical Investigator

   determined that Vicente's cause of death was mechanical asphyxiation caused by the MDC

   Corrections Officer Defendants.

73. Upon information and belief, the opinion of the New Mexico Office of Medical Investigator

   regarding Vicente Villela's cause of death is that even if no drugs had been in Vicente

   Villela's system, the cause of death would still be mechanical asphyxiation caused by the

   MDC Corrections Officer Defendants.

74. Vicente Villela endured substantial pain while the Corrections Officer Defendants held him

   down and Defendant CO Sandoval placed all of his weight on Vicente's back, making it

   impossible for Vicente Villela to breath.

75. The pain endured by Vicente Villela was unnecessary and wanton.

76. The force applied to Vicente Villela, which directly resulted in his death, could not have

   plausibly been thought to be necessary to maintain order in the MDC or to maintain the

    safety of the Corrections Officer Defendants or inmates.


                                              CLAIMS

                                            Countl
                            Violation of New Mexico Tort Claims Act

77. Plaintiffs incorporate the proceeding paragraphs as if set forth herein in full.

78. Bernalillo County was timely provided an NMSA 1978, §41-4-16 Tort Claims Act Notice.

79. Under the New Mexico Tort Claims Act, the Defendant Bernalillo County is not immune

   from suit under the facts of this case. See i.e. NMSA 1978, §§ 41-4-9 & 41-4-10.




                                                  11
     Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 12 of 21




80. The Corrections Officers Defendants are "law enforcement officers" and "public employees"

   as those terms are defined under Section 41-4-3(D) & (F) of the New Mexico Tort Claims

   Act [NMSA 1978, §§41-4-1 through 41-4-27].

81. The immunity granted pursuant to Subsection A of Section 41-4-4 NMSA 1978 does not

   apply to liability for personal injury, bodily injury, wrongful death or property damage

   resulting from assault, battery, false imprisonment, false arrest, malicious prosecution, abuse

   of process, libel, slander, defamation of character, violation of property rights or deprivation

   of any rights, privileges or immunities secured by the constitution and laws of the United

   States or New Mexico when caused by law enforcement officers while acting within the

   scope of their duties. NMSA 1978, 41-4-12.

82. At all times pertinent to the facts set forth herein, the Corrections Officer Defendants were

   employees of the Bernalillo County Metropolitan Detention Center, and were agents and

   employees of Defendant Bernalillo County and were authorized by Defendant Bernalillo

   County to operate the Bernalillo County MDC and at all times were acting in the scope of

   their employment.

83. The actions and inactions of the Corrections Officer Defendants were done in both their

   individual and their official capacity as agents and employees of the Defendant Bernalillo

   County, and therefore the Defendant Bernalillo County is liable for the actions set forth

   herein conducted in their official capacity.

84. Defendant Bernalillo County is responsible for the acts of the Bernalillo County MDC

   corrections officers and is liable for the acts of the corrections officers employed at the

   Bernalillo County MDC, including the Corrections Officer Defendants.




                                                  12
     Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 13 of 21




85. The amount of force used by the Corrections Officer Defendants was inappropriate and

   unjustified for the circumstances.

86. The actions of the Corrections Officer Defendants were done knowingly, intentionally,

   without justification, contrary to the policies of MDC, the training received by each of the

   Corrections Officer Defendants and the U.S. Constitution, were done for no legitimate

   penological purpose.

87. Due to the intentional actions of the Corrections Officer Defendants, Vicente Villela was

    subjected to excessive and excruciating pain, and received bodily injuries that directly caused

   his death.

88. Each of the Corrections Officer Defendants knew or reasonably should have known that their

   conduct would lead to personal injury of Vicente Villela and to the deprivation of Vicente

   Villela's constitutional rights, not only by their individual actions but also by the actions of

   other of the Corrections Officer Defendants.

89. The actions the Corrections Officer Defendants resulted in personal and bodily injury to

   Vicente Villela and directly caused the wrongful death of Vicente Villela, and constitute

   violations of New Mexico's Tort Claims Act.

90. The Estate of Vicente Villela and the Wrongful Death Estate of Vicente Villela are entitled to

   an award of damages for Defendants' violations of the New Mexico Tort Claims Act.


                                             Count II
                                          Excessive Force

91. Plaintiffs incorporate the proceeding paragraphs as if set forth herein in full.

92. At all times relevant hereto, Vicente Villela was detained at the Bernalillo County MDC

   following his arrest without a warrant and prior to any probable cause hearing.


                                                  13
       Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 14 of 21




93. The Due Process Clause of the U.S. Constitution protects a detainee such as Vicente Villela

   from the use of excessive force that amounts to punishment.

94. Vicente Villela had a substantive due process right under either the Fourth or Fourteenth

   Amendment to be free from physical abuse and excessive force, and to bodily integrity.

95. The Corrections Officer Defendants knew that use of force against inmates is designed to be

   a last resort.

96. The Corrections Officer Defendants knew that de-escalation should be employed prior to any

   force being used against inmates.

97. The Corrections Officer Defendants knew that a natural human response to being hurt is to

   scream and yell out in pain.

98. The Corrections Officer Defendants knew that a natural human response to being hurt is to

   struggle against the individuals causing the pain.

99. The Corrections Officer Defendants knew that these natural human responses are especially

   true when a person is under the influence of drugs and/or acting in a fashion exhibiting

   severe agitation, as that term is defined in MDC's Use of Force policy.

100.    The Bernalillo County MDC has in place a "Use of Force" Policy, which established

   guidelines for the appropriate use of force and restraints to be used in order to maintain and

   regain control of inmates.

101.    The MDC's "Use of Force" Policy requires that force is to be used only after attempts to

   gain an inmate's voluntary cooperation are unsuccessful.

102.    The MDC's "Use of Force" Policy expressly prohibits "excessive force" or "unnecessary

   force."




                                                14
       Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 15 of 21




103.    The MDC's "Use of Force" Policy defines "excessive force or unnecessary force" as

   "force applied against an inmate that is greater than what is reasonable to control the inmate

   and gain compliance; continuing to apply force after the inmate complies; force that is

   applied after the inmate is restrained and compliant; force applied as a means of punishment

   or retaliation; force applied for the sole purpose of inflicting pain on an inmate; or using

   force before using confrontation avoidance techniques and other alternatives to the use of

   force, when the circumstances permit the use of such techniques and alternatives

104.    The MDC's "Use of Force" Policy expressly prohibits "using force as the first response to

   an inmate's failure to follow instructions where there is no risk of harm to MDC staff or other

   inmates."

105.    The MDC's "Use of Force" Policy expressly prohibits "using force on a restrained inmate

   unless such actions are reasonably necessary to prevent the inmate from harming any person

   or unlawfully damaging property."

106.    The MDC's "Use of Force" Policy expressly prohibits "using force against an inmate after

   the inmate has ceased to offer resistance."

107.    The MDC's "Use of Force" Policy expressly requires MDC Corrections officers to "first

   use alternatives to the use of force in an attempt to resolve the conflict if there is no

   immediate risk of harm to anybody, and there is no immediate risk of destruction of

   property."

108.    The MDC's "Use of Force" Policy defines "Severe Agitation" as "a state of extreme

   mental and physiological excitement. It is characterized by any of the following symptoms:

   exceptional anxiety and hyperactivity, overheating, excessive tearing of the eyes, hostility,




                                                 15
       Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 16 of 21




   "superhuman" strength, aggression, acute paranoia and endurance without apparent fatigue.

   Subjects in a state of severe agitation are at an increased risk of sudden death.

109.    It was apparent to all of the Corrections Officer Defendants that Vicente Villela was in a

   state of "severe agitation."

110.    Based upon the training received by the Corrections Officer Defendants, all of these

   individuals were aware that Vicente Villela was at an increased risk of sudden death.

111.    Despite being aware that due to being in a state of severe agitation Vicente Villela was at

   an increased risk of sudden death, the Corrections Officer Defendants continued to utilize

   excessive and unnecessary force, which directly caused his death.

112.    The Corrections Officer Defendants failed to follow the MDC's Use of Force policy.

113.    Applying pressure to Vicente Villela's upper back, once he was handcuffed and his legs

   restrained, was constitutionally unreasonable due to the significant risk of positional

   asphyxiation associated with such actions.

114.    The Tenth Circuit has held federal law is clear that putting substantial or significant

   pressure on an individual's back while that person is in a face-down prone position after

   being subdued and/or incapacitated constitutes excessive force. Weigel v. Broad, 544 F.3d.

   1143.

115.    The amount of force used against Vicente Villela by the Corrections Officer Defendants

   was objectively and constitutionally unreasonable and excessive.

116.    Each of the Corrections Officer Defendants is responsible for the excessive use of force,

   as each of the Corrections Officer Defendants participated in the use of excessive force.




                                                16
       Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 17 of 21




117.    The Estate of Vicente Villela is entitled to an award of damages for the Corrections

   Officer Defendants' excessive use of force utilized against Vicente Villela in violation of the

   U.S. Constitution.

                                             Count III
                                        Failure to Intervene

118.    Plaintiffs incorporate the proceeding paragraphs as if set forth herein in full.

119.    The Corrections Officer Defendants working at the MDC had a duty to intervene when

   they observed another corrections officer using excessive force in violation of an inmate's

   constitutional rights.

120.    Each of the Corrections Officer Defendants had a clearly established duty to intervene to

   stop the excessive force of other of the Corrections Officer Defendants, regardless of whether

   any one individual's conduct was excessive.

121.    The Corrections Officer Defendants owed a duty to inmates such as Vicente Villela to

   intervene when they observed another Corrections Officer violating his constitutional rights.

122.    Each of the Corrections Officer Defendants was aware that Vicente Villela faced a

   substantial risk of serious harm and each of the Corrections Officer Defendants knew of and

   disregarded the risk.

123.    The Corrections Officer Defendants had a duty to intervene when they observed

   Defendant CO Sandoval using excessive force upon Vicente Villela in violation of his clearly

   established constitutional rights.

124.    The Corrections Officer Defendants all observed and had reason to know of the

   constitutional violation of Vicente Villela's well-established constitutional rights by

   Defendant CO Sandoval and they had a realistic opportunity to intervene on Vicente Villela's

   behalf, but failed to do so.

                                                  17
       Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 18 of 21




125.    The failure of the Corrections Officer Defendants to intervene when they observed

   another Corrections officer using excessive force in violation of Vicente Villela's

   constitutional rights breached this duty.

126.    By failing to intervene when they observed the excessive force being used by Defendant

   CO Sandoval upon Vicente Villela, the remaining Corrections Officer Defendants knowingly

   permitted the unjustified use of excessive force in the course of their scope of duties.

127.    The disregard of the substantial harm to Vicente Villela's health and life shown by the

   Corrections Officer Defendants demonstrates recklessness and/or deliberate indifference.

128.    Due directly to the breach of the duty owed to Vicente Villela by the Corrections Officer

   Defendants to intervene to prevent excessive force, Vicente Villela suffered excruciating

   pain, substantial harm and death.

129.    The Estate of Vicente Villela is entitled to an award of damages for the failure of the

   Corrections Officer Defendants to intervene on Vicente Villela's behalf when they observed

   the excessive use of force in violation of the U.S. Constitution.

130.    Plaintiffs Guadalupe Mota, individually and as next friend of her two minor children, are

   entitled to an award of damages for the failure of the Corrections Officer Defendants to

   intervene on Vicente Villela's behalf when they observed the excessive use of force in

   violation of the U.S. Constitution.


                                        Count IV
                      Wrongful Death under NMSA 1978, §41-2-1, et seq.

131.    Plaintiffs incorporate the proceeding paragraphs as if set forth herein in full.

132.    The actions the Corrections Officer Defendants directly resulted in the death of Vicente

   Villela.


                                                  18
        Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 19 of 21




133.     The actions the Corrections Officer Defendants resulting in the death of Vicente Villela

    were in violation of both New Mexico's Tort Claims Act and New Mexico's Wrongful Death

    Act, NMSA 1978, 41-2-1, et. seq.

134.     The Wrongful Death Estate of Vicente Villela is entitled to an award of damages due

    directly to the actions of the Corrections Officer Defendants that resulted in the death of

    Vicente Villela.


                                              CountV
                                         Loss of Consortium

13 5.    Plaintiff incorporates the proceeding paragraphs as if set forth herein in full.

136.     "Loss of consortium is a type of personal injury damage because damages for consortium

    are damages for the plaintiffs emotional distress due to the harm to a sufficiently close

    relationship .... Loss of consortium can be asserted against New Mexico government actors,

    despite that it is not specifically mentioned in the [TCA], provided that the underlying tort-

    the one that caused direct physical injury-itself triggers an immunity waiver. . . . Loss of

    consortium damages are derivative in nature because they arise from a physical injury upon

    another person.    Therefore, both the injury and the tort from which the children's claim for

    loss of consortium damages derive are specifically enumerated under Section 41-4-12."

    Thompson v. City ofAlbuquerque, 2017-NMSC-021, ,-i,is & 9, 397 P.3d 1279.

137.     Unmarried persons are not precluded from recovering for loss of consortium, when the

    relevant factors indicate the two persons had an intimate familial relationship giving rise to a

    loss of consortium claim. Wachocki v. Bernalillo County Sheriffs Dept., 2010-NMCA-021,

    147 N.M. 720.




                                                   19
       Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 20 of 21




138.    Guadalupe Mota has been in a domestic partnership relationship with Vicente Villela for

   more than seven years and the relevant factors indicate she and Vicente Villela had an

   intimate familial relationship that gives rise to a loss of consortium claim on her behalf

139.    Guadalupe Mota and Vicente Villela lived in the same household; she gave birth to his

   two minor children; the two of them made common contributions to a life together; the two

   of them relied upon each other for financial support and dependence; they had a strong

   emotional reliance with each other, and in all manners for all practical purposes Guadalupe

   Mota has been the wife of Vicente Villela.

140.    Due directly to the actions of the Corrections Officer Defendants that resulted in the

   death of Vicente Villela, Guadalupe Mota has been deprived of the familial relationship

   interest with Vicente Villela for the remainder of her natural life.

141.    Due directly to the actions of the Corrections Officer Defendants that resulted in the

   death of Vicente Villela, the minor children Abril Sofia Villela and Julio Vicente Villela

   have been deprived of the familial father-child relationship interest with Vicente Villela for

   the remainder of their natural life.

142.    Guadalupe Mota and the minor children Abril Sofia Villela and Julio Vicente Villela are

   each entitled to an award of loss of consortium damages, due directly to the actions of the

   Corrections Officer Defendants.


                                             Count VI
                                          Punitive Damages

143.    Plaintiff incorporates the proceeding paragraphs as if set forth herein in full.

144.    At all times pertinent hereto, the Corrections Officer Defendants were acting within the

   scope of their employment.


                                                  20
       Case 1:19-cv-00805-JCH-JHR Document 1-1 Filed 09/03/19 Page 21 of 21




145.      The Corrections Officer Defendants acted with either reckless, callous or deliberate

   indifference to the clearly established constitutional rights of Vicente Villela.

146.    The conduct of the Corrections Officer Defendants was malicious, reckless, wanton

   and/or in bad faith.

147.    Punitive damages should be awarded against each of the Corrections Officer Defendants.



WHEREFORE, Plaintiffs respectfully request that the Court:

         1. Enter Judgment in favor of Plaintiffs on all counts; and,

        2. Award statutory and compensatory damages in an amount as yet undetermined,

             jointly and severally against all Defendants; and,

        3.   Award punitive damages in an as yet determined amount severally against the

             individually named Corrections Officer Defendants; and

        4. Under 42 U.S.C. §1988(b), award Plaintiffs their reasonable attorneys fees incurred

             for enforcing Vicente Villela's Constitutional rights under 42 U.S.C. §1983; and,

        5. Award Plaintiffs their reasonable attorneys fees and costs incurred as permitted under

             New Mexico law; and

        6. Enter pre- and post- judgment interest to the maximum extent as allowed by law; and

        7. Enter such other and further relief as the Court deems just and appropriate.



                                                       Respectfully Submitted,
                                                       Lakins Law Firm, P.C .
                                                                    .,, _x::::;7,,
                                                        ?#~
                                                       Charles N. Lakins, Esq.
                                                       PO Box 91357
                                                       Albuquerque, NM 87199
                                                       (505) 404-9377


                                                  21
